PER CURIAM.
In this Anders appeal1 a minor sentencing error appears on the face of the record. In the underlying juvenile case, the written order of disposition required the juvenile to pay a public defender fee in the amount of $150 as a condition of community control. The juvenile did not receive notice of this condition prior to or at sentencing, and therefore was not given an opportunity to object to the amount of the fee. See Bull v. State, 548 So.2d 1103 (Fla.1989); R.D.R. v. State, 653 So.2d 498 (Fla. 5th DCA 1995); Craig v. State, 643 So.2d 50 (Fla. 5th DCA 1994); Jones v. State, 623 So.2d 627 (Fla. 5th DCA 1993). We strike this condition of community control, and affirm the order of disposition as modified.
AFFIRMED AS MODIFIED.
PETERSON, C.J., and DAUKSCH and THOMPSON, JJ., concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).